     USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 1 of 11


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                   HAMMOND DIVISION

GIA M. CALLAHAN,                                )
                                                )
                Plaintiff,                      )
                                                )
v.                                              )       Case No. 2:20-CV-03-HAB
                                                )
ANDREW SAUL,                                    )
Commissioner of the Social                      )
Security Administration1,                       )
                                                )
                Defendant.                      )

                                      OPINION AND ORDER

         This matter comes before the Court on Plaintiff Gia Callahan’s (“Callahan”) appeal of the

Social Security Administration’s Decision dated December 7, 2018 (the “Decision”). Callahan filed

her Complaint against the Commissioner of Social Security (ECF No. 1) on January 3, 2020.

Callahan filed her Brief in Support of Reversing the Decision of the Commissioner of Social

Security (ECF No. 10) on June 26, 2020. Defendant Andrew Saul, Commissioner of the Social

Security Administration (the “Commissioner”), filed his Memorandum in Support of

Commissioner’s Decision (ECF No. 11) on August 4, 2020. Callahan filed her reply (ECF No. 12)

on August 25, 2020. This matter is now ripe for determination.

                                              ANALYSIS

1.       Standard of Review

         A claimant who is found to be “not disabled” may challenge the Commissioner’s final

decision in federal court. This Court must affirm the ALJ’s decision if it is supported by substantial



1
  Andrew Saul is now the commissioner of Social Security and is automatically substituted as a party
pursuant to Fed. R. Civ. P. 25(d). See also Section 205(g) of the Social Security Act, 42 USC § 405(g)
(action survives regardless of any change in the person occupying the office of Commissioner of Social
Security).
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 2 of 11


evidence and free from legal error. 42 U.S.C. § 405(g); Steele v. Barnhart, 290 F.3d 936, 940 (7th

Cir. 2002). Substantial evidence is “more than a mere scintilla of proof.” Kepple v. Massanari, 268

F.3d 513, 516 (7th Cir. 2001). It means “evidence a reasonable person would accept as adequate to

support the decision.” Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007); see also Diaz v. Chater,

55 F.3d 300, 305 (7th Cir. 1995) (substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.”) (citation and quotations omitted).

       In determining whether there is substantial evidence, the Court reviews the entire record.

Kepple, 268 F.3d at 516. However, review is deferential. Skinner v. Astrue, 478 F.3d 836, 841 (7th

Cir. 2007). A reviewing court will not “reweigh evidence, resolve conflicts, decide questions of

credibility, or substitute [its] own judgment for that of the Commissioner.” Lopez v. Barnhart, 336

F.3d 535, 539 (7th Cir. 2003) (quoting Clifford v. Apfel, 227 F.3d 863, 869 (7th Cir. 2000)).

       Nonetheless, if, after a “critical review of the evidence,” the ALJ’s decision “lacks

evidentiary support or an adequate discussion of the issues,” this Court will not affirm it. Lopez,

336 F.3d at 539 (citations omitted). While the ALJ need not discuss every piece of evidence in the

record, she “must build an accurate and logical bridge from the evidence to [the] conclusion.” Dixon

v. Massanari, 270 F.3d 1171, 1176 (7th Cir. 2001). Further, the ALJ “may not select and discuss

only that evidence that favors his ultimate conclusion,” Diaz, 55 F.3d at 308, but “must confront

the evidence that does not support his conclusion and explain why it was rejected,” Indoranto v.

Barnhart, 374 F.3d 470, 474 (7th Cir. 2004). Ultimately, the ALJ must “sufficiently articulate his

assessment of the evidence to assure” the court that he “considered the important evidence” and to

enable the court “to trace the path of the ALJ’s reasoning.” Carlson v. Shalala, 999 F.2d 180, 181

(7th Cir. 1993) (quoting Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir. 1985) (internal quotation

marks omitted)).
                                                 2
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 3 of 11


2. The ALJ’s Decision

       A person suffering from a disability that renders her unable to work may apply to the Social

Security Administration for disability benefits. See 42 U.S.C. § 423(d)(1)(A) (defining disability as

the “inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or can

be expected to last for a continuous period of not less than 12 months”). To be found disabled, a

claimant must demonstrate that her physical or mental limitations prevent her from doing not only

her previous work, but also any other kind of gainful employment that exists in the national

economy, considering her age, education, and work experience. § 423(d)(2)(A).

       If a claimant’s application is denied initially and on reconsideration, she may request a

hearing before an ALJ. See 42 U.S.C. § 405(b)(1). An ALJ conducts a five-step inquiry in deciding

whether to grant or deny benefits: (1) whether the claimant is currently employed, (2) whether the

claimant has a severe impairment, 3) whether the claimant’s impairment is one that the

Commissioner considers conclusively disabling, (4) if the claimant does not have a conclusively

disabling impairment, whether she has the residual functional capacity to perform her past relevant

work, and (5) whether the claimant is capable of performing any work in the national economy. See

20 C.F.R. § 404.1520(a); Zurawski v. Halter, 245 F.3d 881, 885 (7th Cir. 2001).

       First, the ALJ found that Callahan last met the insured status requirements of the Social

Security Act through December 31, 2021. At step one, the ALJ found that Callahan has not engaged

in substantial gainful activity since January 20, 2017, the alleged onset date. At step two, the ALJ

determined that Callahan had the following severe impairments: lupus, fibromyalgia, Sjögren’s

Syndrome, Raynaud’s Syndrome, osteoarthritis of the hands, major depressive disorder, and post-


                                                 3
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 4 of 11


traumatic stress disorder (PTSD). The ALJ further found that Callahan had the non-severe

impairments of lumbar degenerative disc disease and recurrent tract infections.

       At step three, the ALJ found that Callahan did not have “an impairment or combination of

impairments that meets or medically equals the severity of one of the listed impairments in 20

C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. 404.1520(d), 404.1525, 404.1526).” (R. 13). At

step four, the ALJ found that Lawrence had the residual functional capacity (“RFC”) to:

       [p]erform light work as defined in 20 CFR 404.1567(b). The claimant could handle
       and finger frequently. She could climb ramps or stairs occasionally, never climb
       ladders, ropes, or scaffolds, balance occasionally, stoop occasionally, kneel
       occasionally, crouch occasionally, and crawl occasionally. The claimant could
       never work at unprotected heights or around moving mechanical parts. The
       claimant could never work at unprotected heights or around moving mechanical
       parts. The claimant should have no concentrated exposure to extreme cold or near
       dust, fumes, odors, and pulmonary irritants. The claimant is limited to performing
       simple, routine tasks. She could occasionally respond appropriately to supervisors,
       coworkers, and the public with brief and superficial contact defined as no lower
       than an eight in terms of the fifth digit of the DOT code.

(R. 15).

       At step five, the ALJ determined that Callahan was unable to perform her past relevant

work. (R. 20). However, the ALJ found that there were jobs that existed in significant numbers in

the national economy that she could have performed. (R. 20-21). Therefore, the ALJ found that

Callahan was not disabled. (R. 21.)

3. Medical Opinion Evidence

       Callahan takes issue with the weight the ALJ assigned to the medical opinion of her treating

psychologist, Dr. Patricia Mooney. Dr. Mooney provided an opinion in August 2018 in which she

opined that Callahan would be unable to meet competitive standards in the following areas: the

ability to maintain regular attendance and be punctual within customary, usually strict tolerances;

the ability to complete a normal workday and workweek without interruptions from psychologically
                                                4
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 5 of 11


based symptoms; the ability to perform at a consistent pace without an unreasonable number and

length of rest periods; the ability to respond appropriately to changes in a routine work setting; the

ability to deal with normal work stress; and the ability to deal with stress of semiskilled and skilled

work. (R. 1340-41). Dr. Mooney also opined that Callahan would miss more than four days of work

per month. (R. 1342). The ALJ provided this opinion little weight, finding it was inconsistent with

treatment notes “showing improvement with treatment and with mental status examinations

showing largely unremarkable findings.” (R. 19).

       Agency regulations address the evaluation of opinion evidence for claims filed before

March 27, 2017, in 20 C.F.R. § 404.1527. The regulations provide that, regardless of its source, an

adjudicator will evaluate every medical opinion that she receives. 20 C.F.R. § 404.1527(c). An

adjudicator is required to provide good reasons for the weight given to a treating source’s opinion

and will give a treating source’s opinion controlling weight if it is “well-supported by medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with other

substantial evidence in the record.” 20 C.F.R. § 404.1527(c)(2).

       Callahan argues that the ALJ erred by failing to consider Dr. Mooney’s opinion under the

factors laid out in 20 C.F.R. § 404.1527(c). The ALJ is to evaluate medical opinions by considering:

the examining relationship; the treatment relationship (including the length of the treatment

relationship and the frequency of examination, as well as the nature and extent of the treatment

relationship); supportability of the opinion; consistency of the opinion; the specialization of the

physician; and any other factors which tend to support or contradict the medical opinion. 20 C.F.R.

§ 404.1527(c). Specifically, Callahan asserts that the ALJ failed to discuss Dr. Mooney’s

specialization or her treating relationship with Callahan.


                                                  5
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 6 of 11


       The ALJ failed to consider Dr. Mooney’s specialization or her extensive treatment

relationship with Callahan in weighing her medical opinion. An ALJ should generally give more

weight to a medical opinion of a specialist concerning medical issues related to his or her area of

specialty. 20 C.F.R. § 404.1527(c)(5). Dr. Mooney was Callahan’s treating psychologist who

diagnosed Callahan with severe PTSD, depression, and anxiety. (R. 581, 1338). Moreover, Dr.

Mooney has an extensive treating history with Callahan. Dr. Mooney treated Callahan for over three

years, meeting her for weekly to monthly hour-long sessions. (R. 537, 600, 780, 1338). The ALJ

failed to consider this extensive, three year, in-person treating relationship when weighing Dr.

Mooney’s opinion as required by the regulations. See Gerstner v. Berryhill, 879 F.3d 257, 263 (7th

Cir. 2018) (remanding where the ALJ failed to consider the factors in 20 C.F.R. §404.1527(c)).

4. Subjective Symptoms

       Callahan also asserts that the ALJ erred in weighing her subjective symptoms. The ALJ

found that Callahan’s reported activities of daily living were both internally inconsistent and

inconsistent with her allegations of pain and other symptoms. (R. 16). The ALJ provides no other

discussion of Callahan’s subjective symptoms. The ALJ found that Callahan could prepare meals,

do dishes, drive, shop, read, draw, paint, complete crossword puzzles, care for pets, care for herself,

and look after her herb garden. (R. 16). However, the ALJ failed to consider the manner in which

Plaintiff completed these tasks. Callahan’s ability to perform daily activities at her own pace and

with breaks does not necessarily indicate an ability to perform full-time work. Villano v. Asture,

556 F.3d 558, 563 (7th Cir. 2009). “[M]inimal daily activities” such as preparing simple meals,

infrequent grocery shopping, caring for family members, and playing cards “do not establish that a

person is capable of engaging in substantial physical activity.” Clifford v. Apfel, 227 F.3d 863, 872

(7th Cir. 2000).
                                                  6
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 7 of 11


       Callahan testified that her husband usually does the shopping and carries the groceries in.

(R. 54). She also testified that she can only do the dishes in five-minute spurts before she has to

take a break. (R. 54). While she stated she cooks, she testified that she now is limited to easier

crockpot cooking, which limits the need for prepping foods or standing for long periods of time to

cook. (R. 55). She also testified that she usually must take a break after showering before she is

able to continue to get ready due to exhaustion. (R. 55). She also testified that she cannot drive

further than a half an hour, and that she usually limits herself to fifteen minutes of driving. (R. 55-

56). She stated that driving causes her pain and difficulty in controlling the pedals and steering

wheel. (R. 56). She further stated that her husband does all the household chores. (R. 57). While

she does state that she takes care of her dog and cat, that she is limited in her abilities to do so. (R.

62). She testified that she can no longer walk her dog due to being unable to walk long distances.

(R. 62). She further stated that although she has a “little herb garden that [she likes] to look at,” her

husband must help her with it. (R. 62). The ALJ failed to consider the way she completes her daily

activities. Callahan has testified that she either must take breaks from activities, alter the manner in

which she completes them, or ask for help in completing them. The ALJ did not take this into

consideration when evaluating her subjective symptoms. The ALJ’s description of Callahan’s

ability to complete daily activities does not include any discussion of the limitations and struggles

she has in completing them. A claimant’s “ability to perform daily activities, especially if they can

be done only with significant limitations, does not necessarily translate into an ability to work full-

time.” Roddy v. Astrue, 705 F.3d 631, 639 (7th Cir. 2013).

       The ALJ provided no other discussion of Callahan’s subjective symptoms outside of

analyzing her daily activities, and there is no analysis of whether any other subjective symptoms

are consistent with the record. There is no discussion of Callahan’s allegations of severe pain or her
                                                   7
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 8 of 11


mental limitations. Failure to discuss Callahan’s subjective symptoms within the framework

provided in SSR 16-3p, 2016 SSR LEXIS 4, requires remand. SSR 16-3p, 2016 SSR LEXIS 4 at

*16. The ALJ has “failed to build a logical bridge from the evidence to his conclusion.” Villano,

556 F.3d at 562.

5. Mental RFC

       Callahan argues that the ALJ erred by failing to provide the VE with hypotheticals that

matched the limitations in the RFC determination.

       The RFC measures what work-related activities a claimant can perform despite his

limitations. Young v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). A claimant’s RFC must be

based upon the medical evidence in the record and other evidence, such as testimony by the claimant

or her friends and family. 20 C.F.R. § 404.1545(a)(3). The ALJ need not discuss every piece of

evidence, but must logically connect the evidence to the ALJ’s conclusions so that the court can

provide meaningful review. See Jones v. Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). In making

that determination, the ALJ must decide which treating and examining doctors’ opinions should

receive weight and explain the reasons for that finding. 20 C.F.R. § 404.1527(d), (f). Additionally,

the ALJ’s RFC assessment must contain a narrative discussion describing how the evidence

supports the ALJ’s conclusions and explaining why a medical source opinion was not adopted if

the ALJ’s RFC assessment conflicts with such an opinion. SSR 96-8p, 1996 SSR LEXIS 5, *20,

1996 WL 374184, at **5, 7; accord Briscoe v. Barnhart, 425 F.3d 345, 352 (7th Cir. 2005).

       The ALJ found that Callahan had the RFC to “occasionally respond appropriately to

supervisors, coworkers, and the public with brief and superficial contact defined as no lower than

an eight in terms of the fifth digit of the DOT code.” (R. 15). However, Callahan asserts that the

ALJ failed to properly provide the VE this information in the hypotheticals. In the hypotheticals to
                                                 8
  USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 9 of 11


the VE, the ALJ provided for an individual who could interact with supervisors and co-workers

occasionally, but who was limited to occasional brief and superficial contact with the public. (R.

65). The ALJ then defined superficial contact as being “no lower than an eight in terms of the fifth

digit of the DOT code.” (R. 65). Callahan argues that the VE was not fully apprised of all her

limitations, and that the jobs identified by the VE may not represent what she can handle.

          “[B]oth the hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate

all of the claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850, 857

(7th Cir. 2014). If the ALJ relies on VE testimony, “the hypothetical question he poses to the VE

must incorporate all of the claimant’s limitations supported by medical evidence in the record.”

Indoranto v. Barnhart, 374 F.3d 470, 473-74 (7th Cir. 2004). Here, the ALJ did not include limits

of brief and superficial contact with supervisors and co-workers when providing hypotheticals to

the VE. The hypothetical posed to the VE must include all a claimant’s limitations supported by

the medical record. Because the hypothetical did not include the limitations of brief and superficial

contact with supervisors and coworkers, the ALJ has committed reversible error. See Yurt, 758 F.3d

at 857.

          The Commissioner admits that the wording between the RFC and the hypothetical differ,

but he asserts any error is harmless. The Commissioner argues that in both the hypothetical and the

RFC, the ALJ defines brief and superficial contact to be no lower than an eight in terms of the fifth

digit of the DOT code, and that every occupation identified by the vocational expert has a DOT

code with an eight at the fifth digit. However, this argument is faulty. The ALJ did not provide for

brief and superficial contact with coworkers and supervisors in the hypothetical to the VE. The

VE’s testimony may have altered with the addition of brief and superficial contact with supervisors

and co-workers as well as with the public. There is no guarantee that the VE’s testimony would
                                                 9
 USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 10 of 11


remain the same with changes to the hypothetical, as a claimant’s ability to interact with

supervisor’s and co-workers may ultimately alter her ability to work full time. The VE testified that

an inability to respond appropriately to supervisors or co-workers would be job preclusive. The

ALJ did not allow the VE to consider whether occasional, brief, and superficial contact with

supervisors or co-workers would alter her ability to work.

       An ALJ often relies on testimony from the VE to “supplement the information provided in

the DOT by providing an impartial assessment of the types of occupations in which claimants can

work and the availability of positions in such occupations.” Weatherbee v. Astrue, 649 F.3d 565,

569 (7th Cir. 2011). The VE’s testimony will include a VE’s personal experience as well as

consistency with the DOT code. The ALJ did not allow for the VE to testify whether the jobs listed

would allow for occasional, brief, and superficial contact with supervisors and coworkers. The DOT

code being listed at a level eight for each job does not eliminate the need for VE testimony.

Automatically deferring to the DOT without considering the VE’s view and experience “would

make the [DOT] an independent source of listed impairments, giving the Dictionary’s team of

authors a power that Congress has bestowed on the Commissioner of Social Security.” Donahue v.

Barnhart, 279 F.3d 441, 445 (7th Cir. 2002). The DOT is only a tool used by the VE, and it does

not carry any binding force of law by itself. Id. “The ALJ must be entitled to accept testimony of a

vocational expert whose experience and knowledge in a given situation exceeds that of the [DOT’s]

authors.” Id. The VE was not allowed to testify whether her experience or opinion differed from

the DOT, as the ALJ did not provide the VE with all of Callahan’s limitations. This is in error.

6. Other Issues

        Callahan makes several other arguments regarding her physical RFC, mental RFC, and

subjective symptoms. Because the Court is remanding on the above issues, it need not discuss the
                                                 10
 USDC IN/ND case 2:20-cv-00003-HAB document 13 filed 02/09/21 page 11 of 11


rest of the arguments addressed in Callahan’s brief. Addressing the above issues may alter the RFC

determination. Callahan may address these issues on remand.

                                        CONCLUSION

       For the foregoing reasons, the Decision is REMANDED. The Clerk is directed to enter

judgment in favor of Plaintiff and against Defendant.

       SO ORDERED on February 9, 2021.

                                             s/ Holly A. Brady
                                            JUDGE HOLLY A. BRADY
                                            UNITED STATES DISTRICT COURT




                                                11
